Title: To Thomas Jefferson from Samuel Huntington, 30 September 1779
From: Huntington, Samuel
To: Jefferson, Thomas



Sir
Philada 30th Septr 1779

You will receive herewith enclosed a Copy of an Act of Congress of the 29th instant with Copys of the letters refferred to in it reccomending to the Executive of Virginia the stationing of and safe keeping of the Convention Troops in case of invasion and to advise the Board of War of their proceedings.
I have the honour to be with great respect your Excy’s most obt & hble Servt,

 S. H. President

